DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 JUNE 2021 has been entered.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 29 JUNE 2021, with respect to the 103 art rejections have been fully considered and are persuasive.  The 103 art rejection of the previously pending claims has been withdrawn. 
In the RCE filed on 29 JUNE 2021, Applicant has amended Claims 1 and 10 to further define the invention. The Examiner has considered the amendment to the claims and has updated the search. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
In the amendment to the claims, Applicant has amended the claims to further define the invention directed towards a cartridge and a method of using the cartridge.  In the amendment to the claims, limitation of the biochip and the only one protrusion of the biochip are further defined.  The claim language directed toward: the only one protrusion protrudes toward the biochip, and a first sidewall of the protrusion meets a second sidewall of the fence portion to define first acute angle therebetween and form a first gap, a third sidewall of the protrusion being opposite to the first sidewall of the protrusion meets a fourth sidewall of the fence portion to define a second acute angle therebetween and form a second gap, the first gap and the second gap are spaced apart in a second direction crossing the first direction, has been considered. 
The Examiner had previously used the TANAKA reference to teach the only one protrusion limitation as required by the claim.  However, the protrusion of TANAKA does not include the first and second sidewalls that meet the fence portion and form a first and second acute angle as seen in Figure 3, in particular Figure 4A.  As asserted by the Applicant the TANAKA reference’s part-facing surface 25b, interpreted to be the protrusion, is not in contract with the frame 37, so it is unable to teach the sidewall of the protrusion meeting the fence as required by the instant invention.  In addition, since the part-facing surface 25b does not meet the frame 37, there is no acute angle therebetween.  There is no motivation to modify the part-facing surface 25b in TANAKA so that a first sidewall of the protrusion meets a second sidewall of the fence portion to define first acute angle therebetween and form a first gap, as well as a third sidewall of the protrusion being opposite to the first sidewall of the protrusion meets a fourth sidewall of the fence portion to define a second acute angle therebetween and form a second gap.
The Examiner has reconsidered the TANAKA reference and has updated the search, searching cited reference in the TANAKA reference and other cartridges for sensing with protrusions and fencing portion.  The Examiner is unable to provide a rejection which would fairly teach or suggest the specific cartridge with a protrusion and a first sidewall of the protrusion meets a second sidewall of the fence portion to define first acute angle therebetween and form a first gap, as well as a third sidewall of the protrusion being opposite to the first sidewall of the protrusion meets a fourth sidewall of the fence portion to define a second acute angle therebetween and form a second gap.
Claims 1-10 and 12-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797